DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

              REINA PONSETTO c/o VICTORIA WEINTRAUB,
                            Appellant,

                                     v.

               AGENCY FOR PERSONS WITH DISABILITIES,
                             Appellee.

                               No. 4D21-1884

                               [May 26, 2022]

   Appeal from the State of Florida, Agency for Persons with Disabilities,
L.T. Case No. 21F-01059.

  Stephanie Langer of Disability Independence Group, Inc., Miami , for
appellant.

   Jett L. Baumann, Senior Attorney of Agency for Persons with
Disabilities, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.